People v Isaacs (2019 NY Slip Op 08216)





People v Isaacs


2019 NY Slip Op 08216


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-03322
 (Ind. No. 4015/16)

[*1]The People of the State of New York, respondent,
vRicardo Isaacs, appellant.


Paul Skip Laisure, New York, NY (Benjamin Welikson of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel; Anna Arena on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William Miller, J.), rendered February 27, 2017, convicting him of attempted assault in the second degree and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing, which, inter alia, directed the defendant to stay away from the protected person until and including February 27, 2027.
ORDERED that upon the appeal from the judgment, the order of protection is modified, on the law, by deleting the provision thereof directing that it shall remain in effect until and including February 27, 2027, and substituting therefor a provision directing that it shall remain in effect until and including February 27, 2025; and it is further,
ORDERED that the judgment is affirmed.
The defendant pleaded guilty to attempted assault in the second degree and criminal mischief in the fourth degree. In accordance with the plea agreement, the defendant was sentenced to two consecutive terms of imprisonment of 364 days. During the sentencing proceeding on February 27, 2017, the Supreme Court issued a final order of protection with a duration of 10 years.
As the People concede, the duration of the order of protection exceeded the maximum period permissible under CPL 530.13(4)(A)(i), which, under the circumstances, is eight years. The defendant requests, and the People concede, that the order of protection should be modified accordingly. We therefore modify the order of protection by providing that it shall remain in effect until and including February 27, 2025 (see People v Kalb, 91 AD3d 1359, 1360).
BALKIN, J.P., CHAMBERS, COHEN, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court